Exhibit 10.9

Option No.:                 

ARCA BIOPHARMA, INC.

2004 STOCK INCENTIVE PLAN

INCENTIVE STOCK OPTION AGREEMENT

ARCA biopharma, Inc., a Delaware corporation (the “Company”), hereby grants an
option (the “Option”) to purchase shares of its common stock, $0.001 par value,
(the “Stock”) to the optionee named below. The terms and conditions of the
Option are set forth in this Incentive Stock Option Agreement, consisting of
this cover sheet and the attached terms (the “Option Agreement”) and in the
Company’s 2004 Stock Incentive Plan (the “Plan”). Capitalized terms not defined
in the Option Agreement are as defined in the Plan.

Grant Date:                     , 200    

Name of Optionee:                                          
                                                                    

Optionee’s Social Security Number:             -            -            

Number of Shares Covered by Option:                     

Option Price per Share: $            .         (At least 100% of Fair Market
Value)

Vesting Start Date:                     ,       

By signing this cover sheet, you agree to all of the terms and conditions
described in the Option Agreement (including the attached terms) and in the
Plan, a copy of which is also attached. You acknowledge that you have carefully
reviewed the Plan, and agree that the Plan will control in the event any
provision of this Option Agreement should appear to be inconsistent.

 

Optionee:  

 

  (Signature) Company:   By:  

 

  (Signature)   Title:  

 

Attachment

This is not a stock certificate or a negotiable instrument



--------------------------------------------------------------------------------

ARCA BIOPHARMA, INC.

2004 STOCK INCENTIVE PLAN

INCENTIVE STOCK OPTION AGREEMENT

 

Incentive Stock Option    This Option applies to the number of shares of Stock
set forth on the cover sheet of this Option Agreement (the “Option Shares”).
This Option is intended to be an incentive stock option under Section 422 of the
Internal Revenue Code and will be interpreted accordingly. If you cease to be an
employee of the Company, its parent or a subsidiary (“Employee”) but continue to
provide Service, this Option will be deemed a nonstatutory stock option ninety
(90) days after you cease to be an Employee. In addition, to the extent that all
or part of this Option exceeds the $100,000 rule of section 422(d) of the
Internal Revenue Code, this Option or the lesser excess part will be deemed to
be a nonstatutory stock option. Vesting   

This Option is only exercisable before it expires and then only with respect to
the vested portion of the Option. Subject to the preceding sentence, you may
exercise this Option, in whole or in part, to purchase a whole number of vested
shares not less than one hundred (100) shares (unless the total number of vested
shares under the Option is less than 100 shares, in which case you may purchase
such total) by following the procedures set forth in the Plan and below in this
Option Agreement.

 

Your right to purchase the Option Shares vests as follows: twenty-five percent
(25%) vests one year after Vesting Start Date and 6.25% vests at the end of each
three (3) month period thereafter. The resulting aggregate number of vested
shares will be rounded to the nearest whole number, and you cannot vest in more
than the number of Option Shares.

 

No additional Option Shares will vest after your Service has terminated for any
reason. As described below, in certain cases this Option will expire after your
Service, and the vesting of this Option has already terminated.

Term    This Option will expire in any event at the close of business at Company
headquarters on the day before the tenth (10th) anniversary of the Grant Date,
as shown on the cover sheet. This Option will expire earlier if your Service
terminates, as described below. Regular Termination    If your Service
terminates for any reason, other than death, Disability or Cause, then this
Option will expire at the close of business at Company headquarters on the
ninetieth (90th) day after your termination date. Termination for Cause    If
your Service is terminated for Cause, then you shall immediately forfeit all
rights to this Option and the Option, including any vested portion, shall
immediately expire. Death    If your Service terminates because of your death,
then this Option will expire at the close of business at Company headquarters on
the date twelve (12) months after the date of death. During that twelve (12)
month period, your estate or

 

1



--------------------------------------------------------------------------------

  

heirs may exercise the vested portion of this Option.

 

In addition, if you die during the ninety (90) day period described in
connection with a regular termination (i.e., a termination of your Service not
on account of your death, Disability or Cause), and a vested portion of this
Option has not yet been exercised, then this Option will instead expire on the
date twelve (12) months after your termination date. In such a case, during the
period following your death up to the date twelve (12) months after your
termination date, your estate or heirs may exercise the vested portion of this
Option.

Disability    If your Service terminates because of your Disability, then this
Option will expire at the close of business at Company headquarters on the date
twelve (12) months after your termination date. Leaves of Absence   

For purposes of this Option, your Service does not terminate when you go on a
bona fide employee leave of absence that was approved by the Company in writing,
if the terms of the leave provide for continued Service crediting, or when
continued Service crediting is required by applicable law. However, your Service
will be treated as terminating ninety (90) days after you went on employee
leave, unless your right to return to active work is guaranteed by law or by a
contract. Your Service terminates in any event when the approved leave ends
unless you immediately return to active employee work.

 

The Company determines, in its sole discretion, which leaves count for this
purpose, and when your Service terminates for all purposes under the Plan.

Notice of Exercise   

When you wish to exercise this Option, you must notify the Company by filing the
proper “Notice of Exercise” form at the address given on the form. Your notice
must specify how many shares you wish to purchase (in a parcel of at least one
hundred (100) shares generally). Your notice must also specify how your shares
of Stock should be registered (in your name only or in your and your spouse’s
names as joint tenants with right of survivorship). The notice will be effective
when it is received by the Company.

 

If someone else wants to exercise this Option after your death, that person must
prove to the Company’s satisfaction that he or she is entitled to do so.

Form of Payment   

When you submit your notice of exercise, you must include payment of the option
price for the shares you are purchasing. Payment may be made in one (or a
combination) of the following forms:

 

•   Cash, your personal check, a cashier’s check, a money order or another cash
equivalent acceptable to the Company.

 

•   Shares of Stock which have already been owned by you for more than six (6)
months and that are owned free of any liens, claims, encumbrances or securities
interests and which are surrendered to the Company; provided, that such tender
would not violate the provisions of any law, regulation or agreement restricting
the redemption of the Company’s stock. The value of the shares, as determined in
good faith by the Company’s Board of Directors as of the effective date of the
Option exercise, will be applied to the option

 

2



--------------------------------------------------------------------------------

  

price.

 

•   To the extent a public market for the Stock exists as determined by the
Company, by delivery (on a form prescribed by the Company) of an irrevocable
direction to a licensed securities broker acceptable to the Company to sell
Stock and to deliver all or part of the sale proceeds to the Company in payment
of the aggregate option price and any withholding taxes.

Withholding Taxes    You will not be allowed to exercise this Option unless you
make acceptable arrangements to pay any withholding or other taxes that may be
due as a result of the Option exercise or sale of Stock acquired under this
Option. In the event that the Company determines that any federal, state, local
or foreign tax or withholding payment is required relating to the exercise or
sale of shares arising from this grant, the Company shall have the right to
require such payments from you, or withhold such amounts from other payments due
to you from the Company or any Affiliate. Transfer of Option   

During your lifetime, only you (or, in the event of your legal incapacity or
incompetency, your guardian or legal representative) may exercise this Option.
You cannot transfer or assign this Option. For instance, you may not sell this
Option or use it as security for a loan. If you attempt to do any of these
things, this Option will immediately become invalid. You may, however, dispose
of this Option in your will or it may be transferred upon your death by the laws
of descent and distribution.

 

Regardless of any marital property settlement agreement, the Company is not
obligated to honor a notice of exercise from your spouse, nor is the Company
obligated to recognize your spouse’s interest in this Option in any other way.

Market Stand-off Agreement    In connection with any underwritten public
offering by the Company of its equity securities pursuant to an effective
registration statement filed under the Securities Act, including the Company’s
initial public offering, you agree not to sell, make any short sale of, loan,
hypothecate, pledge, grant any option for the purchase of, or otherwise dispose
or transfer for value or agree to engage in any of the foregoing transactions
with respect to any Option Shares without the prior written consent of the
Company or its underwriters, for such period of time after the effective date of
such registration statement as may be requested by the Company or the
underwriters (not to exceed 180 days in length (or such longer period, not to
exceed eighteen (18) days after the expiration of the one hundred eighty (180)
day period, as the underwriters or the Company shall request in order to
facilitate compliance with NASD Rule 2711)) provided, however, that nothing
contained in this section shall prevent the exercise of a repurchase option, if
any, in favor of the Company during such period. You further agree to execute
and deliver such other agreements as may be reasonably requested by the Company
and/or the underwriter(s) that are consistent with the foregoing or that are
necessary to give further effect thereto. In order to enforce the foregoing
covenant, the Company may impose stop-transfer instructions with respect to your
Option Shares until the end of such period.

 

3



--------------------------------------------------------------------------------

Investment Representation; Securities Law Compliance    If the sale of Stock
under the Plan is not registered under the Securities Act, but an exemption is
available which requires an investment or other representation, you shall
represent and agree at the time of exercise that the Stock being acquired upon
exercise of this Option is being acquired for investment, and not with a view to
the sale or distribution thereof, and shall make such other representations as
are deemed necessary or appropriate by the Company and its counsel.
Notwithstanding anything to the contrary contained herein, you may not exercise
this Option unless the shares of Common Stock issuable upon such exercise are
then registered under the Securities Act of 1933, as amended, or, if such shares
of Common Stock are not then so registered, the Company has determined that such
exercise and issuance would be exempt from the registration requirements of the
Securities Act. The exercise of this Option also must comply with other
applicable laws and regulations governing this Option, and you may not exercise
this Option if the Company determines that such exercise would not be in
material compliance with such laws and regulations. The Company’s Right of First
Refusal   

In the event that you propose to sell, pledge or otherwise transfer to a third
party any Option Shares, or any interest in such Option Shares, the Company
shall have the “Right of First Refusal” with respect to all (and not less than
all) of such Option Shares. If you desire to transfer any Option Shares, you
must give a written notice (a “Transfer Notice”) to the Company describing fully
the proposed transfer, including the number of shares proposed to be
transferred, the proposed transfer price and the name and address of the
proposed transferee.

 

The Transfer Notice shall be signed both by you and by the proposed new
transferee and must constitute a binding commitment of both parties to the
transfer of the shares. The Company shall have the right to purchase all, and
not less than all, of such Option Shares on the terms of the proposal described
in the Transfer Notice (subject, however, to any change in such terms permitted
in the next paragraph) by delivery of a notice of exercise of the Right of First
Refusal within thirty (30) days after the date when the Transfer Notice was
received by the Company.

 

If the Company fails to exercise its Right of First Refusal within thirty (30)
days after the date when it received the Transfer Notice, you may, not later
than ninety (90) days following receipt of the Transfer Notice by the Company,
conclude a transfer of the Stock subject to the Transfer Notice on the terms and
conditions described in the Transfer Notice. Any proposed transfer on terms and
conditions different from those described in the Transfer Notice, as well as any
subsequent proposed transfer by you, shall again be subject to the Right of
First Refusal and shall require compliance with the procedure described in the
paragraph above. If the Company exercises its Right of First Refusal, the
parties shall consummate the sale of the Stock on the terms set forth in the
Transfer Notice within sixty (60) days after the date when the Company received
the Transfer Notice (or within such longer period as may have been specified in
the Transfer Notice); provided, however, that in the event the Transfer Notice
provided that payment for the Stock was to be made in a form other than lawful
money paid at the time of transfer, the Company shall have the option of paying
for the Stock with lawful money equal to the present value of the consideration
described in the Transfer Notice.

 

4



--------------------------------------------------------------------------------

  

In the case of any purchase of Stock under this Right of First Refusal, at the
option of the Company, the Company may pay you the purchase price in three or
fewer annual installments. Interest shall be credited on the installments at the
applicable federal rate (as determined for purposes of Section 1274 of the Code)
in effect on the date on which the purchase is made. The Company shall pay at
least one-third of the total purchase price each year, plus interest on the
unpaid balance, with the first payment being made on or before the sixtieth
(60th) day after the purchase.

 

The Company’s rights under this subsection shall be freely assignable, in whole
or in part, shall inure to the benefit of its successors and assigns and shall
be binding upon any transferee of the Option Shares.

 

The Company’s Right of First Refusal shall terminate in the event that the Stock
is listed on an established national or regional stock exchange, is admitted for
quotation on The Nasdaq Stock Market, Inc., or is publicly traded in an
established securities market.

Retention Rights    Neither this Option nor this Option Agreement gives you the
right to be retained by the Company (or any Parent, Subsidiaries or Affiliates)
in any capacity. The Company (and any Parent, Subsidiaries or Affiliates)
reserve the right to terminate your Service at any time and for any reason.
Stockholder Rights    You, or your estate or heirs, have no rights as a
stockholder of the Company until a certificate for your Option’s shares has been
issued (or an appropriate book entry has been made). No adjustments are made for
dividends or other rights if the applicable record date occurs before your stock
certificate is issued (or an appropriate book entry has been made), except as
described in the Plan. Adjustments    In the event of a stock split, a stock
dividend or a similar change in the Stock, the number of shares covered by this
Option and the option price per share shall be adjusted (and rounded down to the
nearest whole number) if required pursuant to the Plan. This Option shall be
subject to the terms of the agreement of merger, liquidation or reorganization
in the event the Company is subject to such corporate activity. Legends   

All certificates representing the Stock issued upon exercise of this Option
shall, where applicable, have endorsed thereon the following legends:

 

“THE SHARES REPRESENTED BY THIS CERTIFICATE ARE SUBJECT TO CERTAIN RESTRICTIONS
ON TRANSFER AND OPTIONS TO PURCHASE SUCH SHARES SET FORTH IN AN AGREEMENT
BETWEEN THE COMPANY AND THE REGISTERED HOLDER, OR HIS OR HER PREDECESSOR IN
INTEREST. A COPY OF SUCH AGREEMENT IS ON FILE AT THE PRINCIPAL OFFICE OF THE
COMPANY AND WILL BE FURNISHED UPON WRITTEN REQUEST TO THE SECRETARY OF THE
COMPANY BY THE HOLDER OF RECORD OF THE SHARES REPRESENTED BY THIS CERTIFICATE.”

   “THE SHARES REPRESENTED HEREBY HAVE NOT BEEN REGISTERED OR QUALIFIED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED, OR ANY SECURITIES LAWS OF ANY STATE OR
OTHER JURISDICTION, AND MAY NOT BE SOLD, PLEDGED, OR OTHERWISE TRANSFERRED
WITHOUT AN

 

5



--------------------------------------------------------------------------------

   EFFECTIVE REGISTRATION OR QUALIFICATION THEREOF UNDER SUCH ACT AND SUCH
APPLICABLE STATE OR OTHER JURISDICTION’S SECURITIES LAWS OR AN OPINION OF
COUNSEL, SATISFACTORY TO THE COMPANY AND ITS COUNSEL, THAT SUCH REGISTRATION AND
QUALIFICATION IS NOT REQUIRED.” Applicable Law    This Option Agreement will be
interpreted and enforced under the laws of the State of Delaware, other than any
conflicts or choice of law rule or principle that might otherwise refer
construction or interpretation of this Option Agreement to the substantive law
of another jurisdiction. The Plan   

The text of the Plan is incorporated in this Option Agreement by reference.
Certain capitalized terms used in this Option Agreement are defined in the Plan,
and have the meaning set forth in the Plan.

 

This Option Agreement and the Plan constitute the entire understanding between
you and the Company regarding this Option. Any prior agreements, commitments or
negotiations concerning this Option are superseded.

Other Agreements    You agree, as a condition of the grant of this Option, that
in connection with the exercise of the Option, you will execute such document(s)
as necessary to become a party to any stockholder agreement or voting trust as
the Company may require. Certain Dispositions    If you sell or otherwise
dispose of any Option Shares following termination of the Company’s Right of
First Refusal and sooner than the one year anniversary of the date you acquired
the Stock, then you agree to notify the Company in writing of the date of sale
or disposition, the number of shares of Stock sold or disposed of and the sale
price per share within thirty (30) days of such sale or disposition.

By signing the cover sheet of this Option Agreement, you agree to all of the
terms and conditions described above and in the Plan.

 

6